Case: 1:17-cv-06229 Document #: 128 Filed: 04/09/19 Page 1 of 3 PagelD #:1185

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

 

EASTERN DIVISION
RAY ALAN BOVINETT, )
t/a ALAN BOVINETT, )
Plaintiff, )
-VS- )
)
HOMEADVISOR, INC., )
et al, )
Defendants. ) No. 17-cv-06229

)

) Dist. Judge H. Leinenweber
HOMEADVISOR, INC., )
)
Third-Party Plaintiff, )
-VS- }
)
JULIE TALLARIDA, and )
PLANET EARTH AGENCY, LLC, )
)
Third-Party Defendants. )

 

Come Now Plaintiff’s counsel, Mark H. Barinholtz, Mark H. Barinholtz, P.C., and,
Melinda H. Schramm, Attorney-at-Law, and bring this Motion to Withdraw as attorneys of
record for Plaintiff, Ray Alan Bovinett, and in support thereof respectfully state as follows:

1. Plaintiffs counsel are unable to gain Plaintiff's cooperation in the instant case.
Plaintiff insists upon taking actions with which his lawyers have a fundamental disagreement,
and thus make it unreasonably difficult for the lawyers to carry out the employment effectively,

2. Such circumstances have led to an erosion of the trust and cooperation necessary for
the attorney-client relationship, which in turn have led to a material breakdown in such attorney-

client relationship.
Case: 1:17-cv-06229 Document #: 128 Filed: 04/09/19 Page 2 of 3 PagelD #:1185

3. Additionally, after reasonable warning and notice to do so, the Plaintiff has failed to
fulfill significant, material obligations regarding the lawyer’s and related services, to the extent
that continuing the representation will result in an unreasonable financial burden on counsel.

4. There is no trial date set, there are no other deadlines presently set, and Plaintiff's
current counsel will be available to cooperate with Plaintiff’s successor counsel.

5. Attached to this Motion is a completed Local Rule 83.17 Notification of Party Contact

Information Form.

WHEREFORE, said attorneys pray for the entry of an Order allowing them leave to

withdraw as attorneys of record for Plaintiff.

DATED: April ___9 th , 2019

Respectfully submitted,

Attomeys For Plaintiff:

“ttn : Pelee Inn

 

Mark Barinholtz Melinda H. Schramm
MARK H. BARINHOLTZ, P.C. Attorney-at-Law
Attorney for Plaintiff 55 W. Monroe Street
55 West Monroe Street Suite 3600

Suite 3600 Chicago, IL 60603
Chicago, IL 60603 (312) 977-0121

(312) 977-0121
Case: 1:17-cv-06229 Document #: 128 Filed: 04/09/19 Page 3 of 3 PagelD #:1185

06/12/15
United States District Court
Northern District of Ilinois

Notification of Party Contact Information

Directions: This form must be attached to a motion to withdraw from a case when no other
attorney of record has been noted on the docket. A completed form must be electronically filed
as an attachment to the motion to withdraw. The address and telephone number of your client
must be completed on this form to enable the Court to contact your client in the future if the
motion to withdraw is granted.

Case Number: !7-¢v-06229
Case Title: Ray Alan Bovinett v. HomeAdvisor, Inc., et al., etc.

Ju dge: Leinenweber

Name of Attorney submitting the motion to withdraw:
1, Mark Barinholtz; 2. Melinda H, Schramm

Name of Client:
Ray Alan Bovinett, Plaintiff

Mailing address of Client: 7227 Watsons Parish Drive

City: O'Fallon State: Missouri

Zip: ©3368-8151 Telephone Number: (310) 625-9200

I attest that the above information is true and correct to the best of my
knowledge.

Signed: Vad BantéZ
Date: Ant 7, lg
